UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 765-5344 Date of fiscal year end:March 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Hester Total Return Fund Period: July 1, 2006 through June 30, 2007 Company Name Meeting Date CUSIP Ticker Cendant Corp 8/29/2006 151313103 cd Vote MRV Proposal Proposed by Issuer or Security Holder withold 1 through 20 for 1 approve directors issuer for for 2 approve auditors issuer for for 3 approve 1 for 10 reverse stock split issuer for for 4 approve name change issuer for for 5 approve amendments to cert. of incorp. issuer for for 6 approve decreasing # of authorized shares issuer against against 7 non-employee director compensation shareholder for against 8 severance agreements shareholder Company Name Meeting Date CUSIP Ticker Cisco Systems, Inc. 11/15/2006 17275R102 csco Vote MRV Proposal Proposed by Issuer or Security Holder for for 1 approve directors issuer for for 2 approve accounting firm issuer for against 3 performance goals as pre-requisite to vesting shareholder against against 4 initiate review of executive compensation policies shareholder against against 5 violation of human rights report shareholder Company Name Meeting Date CUSIP Ticker Dell, Inc. 7/21/2006 24702r101 dell Vote MRV Proposal Proposed by Issuer or Security Holder for for 1 approve directors issuer for for 2 ratify auditor issuer against against SH1 global human rights standard shareholder against against SH2 declaration of dividend shareholder Company Name Meeting Date CUSIP Ticker Del Monte Foods Company 9/21/2006 24522p103 dlm Vote MRV Proposal Proposed by Issuer or Security Holder for for 1 approve directors issuer for for 2 ratify auditors issuer Company Name Meeting Date CUSIP Ticker Microsoft Corp. 11/14/2006 594918104 msft Vote MRV Proposal Proposed by Issuer or Security Holder for for 1a director william h gates III issuer for for 1b director issuer for for 1c director issuer for for 1d director issuer for for 1e director issuer for for 1f director issuer for for 1g director issuer for for 1h director issuer for for 1i director issuer for for 2 ratify auditors issuer against against 3 restriction on selling to foreign govt shareholder against against 4 sexual orientation in opportunity employment shareholder against against hiring of proxy advisor shareholder Company Name Meeting Date CUSIP Ticker Nike, Inc. 9/18/2006 654106103 nke Vote MRV Proposal Proposed by Issuer or Security Holder for for 1 approve directors issuer against against 2 charitable contributions report shareholder for for 3 ratify accounting firm issuer Company Name Meeting Date CUSIP Ticker Oracle Corp. 10/9/2006 68389x105 orcl Vote MRV Proposal Proposed by Issuer or Security Holder withold #5 for 1 approve directors issuer for for 2 adopt bonus plan issuer for for 3 ratify accounting firm issuer for for 4 directors' stock plans issuer Company Name Meeting Date CUSIP Ticker Seagate Technology 10/26/2006 G7945J104 stx Vote MRV Proposal Proposed by Issuer or Security Holder for for 1a director issuer for for 1b director issuer for for 1c director issuer for for 1d director issuer for for 1e director issuer for for 1f director issuer for for 1g director issuer for for 1h director issuer for for 1i director issuer for for 1j director issuer for for 1k director issuer for for 1l director issuer for for 2 stock compensation plan issuer for for 3 employee stock purchase plan issuer for for 4 ratify accounting firm issuer Vote Summary Report (Short) 07/01/06 to 06/30/07 Sorted by Company Name. In All Markets, for all statuses, for Hester Total Return Fund. Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 03/28/07 ADESA INC 00686U104 02/12/07 7,086 7,086 Approve Merger Agreement For Against Adjourn Meeting For For 05/31/07 Affiliated Managers Group, Inc. 008252108 With 04/24/07 1,837 1,837 Elect Director Richard E. Floor For For Elect Director Sean M. Healey For For Elect Director Harold J. Meyerman For For Elect Director William J. Nutt For For Elect Director Rita M. Rodriguez For For Elect Director Patrick T. Ryan For For Elect Director Jide J. Zeitlin For For Ratify Auditors For For 04/20/07 Alcoa Inc. 013817101 With 01/23/07 5,700 5,700 Elect Director Alain J.P. Belda For For Elect Director Carlos Ghosn For For Elect Director Henry B. Schacht For For Elect Director Franklin A. Thomas For For Ratify Auditor For For 01/18/07 Amdocs Limited G02602103 11/20/06 3,003 3,003 Meeting for ADR Holders Elect Director Bruce K. Anderson For For Elect Director Adrian Gardner For For Elect Director Charles E. Foster For For Elect Director James S. Kahan For For Elect Director Dov Baharav For For Elect Director Julian A. Brodsky For For Elect Director Eli Gelman For For Elect Director Nehemia Lemelbaum For For Elect Director John T. Mclennan For For Elect Director Robert A. Minicucci For For Elect Director Simon Olswang For For Elect Director Mario Segal Withhold Withhold Elect Director Joseph Vardi For For APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS FOR FISCAL YEAR 2006. For For RATIFICATION AND APPROVAL OF ERNST & YOUNG LLP AND AUTHORIZATION OF AUDIT COMMITTEE OF BOARD TO FIX REMUNERATION. For For Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 05/16/07 American International Group, Inc. 026874107 03/23/07 4,170 4,170 Elect Director Marshall A. Cohen For For Elect Director Martin S. Feldstein For For Elect Director Ellen V. Futter For For Elect Director Stephen L. Hammerman For For Elect Director Richard C. Holbrooke For For Elect Director Fred H. Langhammer For For Elect Director George L. Miles, Jr. For For Elect Director Morris W. Offit For For Elect Director James F. Orr, III For For Elect Director Virginia M. Rometty For For Elect Director Martin J. Sullivan For For Elect Director Michael H. Sutton For For Elect Director Edmund S.W. Tse For For Elect Director Robert B. Willumstad For For Elect Director Frank G. Zarb For For Ratify Auditors For For Approve Omnibus Stock Plan For For Performance-Based and/or Time-Based Equity Awards For For 05/02/07 Apache Corp. 037411105 03/13/07 1,000 1,000 Elect Director Eugene C. Fiedorek For For Elect Director Patricia Albjerg Graham Against Against Elect Director F. H. Merelli For For Elect Director Raymond Plank For For Approve Omnibus Stock Plan For For Company-Specific Reimbursement of Proxy Expenses Against Against Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 04/26/07 Baker Hughes Incorporated 057224107 With 03/01/07 4,712 4,712 Elect Director Larry D. Brady For For Elect Director Clarence P. Cazalot, Jr. For For Elect Director Chad C. Deaton For For Elect Director Edward P. Djerejian For For Elect Director Anthony G. Fernandes For For Elect Director Claire W. Gargalli For For Elect Director Pierre H. Jungels For For Elect Director James A. Lash For For Elect Director James F. McCall For For Elect Director J. Larry Nichols For For Elect Director H. John Riley, Jr. For For Elect Director Charles L. Watson For For Ratify Auditors For For Reduce Supermajority Vote Requirement For For 04/18/07 C. R. Bard, Inc. 067383109 With 02/26/07 1,502 1,502 Elect Director Theodore E. Martin For For Elect Director Anthony Welters For For Elect Director Tony L. White For For Ratify Auditors For For 04/17/07 Citigroup Inc. 172967101 02/21/07 8,894 8,894 Elect Director C. Michael Armstrong For For Elect Director Alain J.P. Belda For For Elect Director George David For For Elect Director Kenneth T. Derr For For Elect Director John M. Deutch For For Elect Director Roberto Hernandez Ramirez For For Elect Director Klaus Kleinfeld For For Elect Director Andrew N. Liveris For For Elect Director Anne Mulcahy For For Elect Director Richard D. Parsons For For Elect Director Charles Prince For For Elect Director Judith Rodin For For Elect Director Robert E. Rubin For For Elect Director Franklin A. Thomas For For Ratify Auditors For For Report on Government Service of Employees Against Against Report on Political Contributions For For Report on Charitable Contributions Against Against Approve Report of the Compensation Committee For For Report on Pay Disparity Against Against Separate Chairman and CEO Positions Against Against Stock Retention/Holding Period Against Against Restore or Provide for Cumulative Voting Against Against Amend Bylaws to Permit Shareholders to Call Special Meetings For For Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 05/24/07 Claires Stores, Inc. 179584107 04/26/07 5,000 5,000 Approve Merger Agreement For Against Adjourn Meeting For Against 05/09/07 ConocoPhillips 20825C104 03/12/07 3,836 3,836 Elect Director James E. Copeland, Jr. For For Elect Director Kenneth M. Duberstein For For Elect Director Ruth R. Harkin For For Elect Director William R. Rhodes For For Elect Director J. Stapleton Roy For For Elect Director William E. Wade, Jr. For For Ratify Auditors For For Report on Political Contributions Against Against Report on Renewable Energy Sources Against Against Require Director Nominee Qualifications Against Against Report on Environmental Damage from Drilling in the National Petroleum Reserve For For Report on Indigenous Peoples Rights Policies Against Against Report on Community Impact of Operations Against Against 05/15/07 Dentsply International, Inc. 249030107 03/27/07 3,127 3,127 Elect Director Paula H. Cholmondeley For For Elect Director Michael J. Coleman For For Elect Director John C. Miles II Withhold Withhold Elect Director W. Keith Smith For For Ratify Auditors For For Amend Omnibus Stock Plan For For Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 04/11/07 Equitable Resources, Inc. 294549100 With 02/12/07 5,422 5,422 Elect Director Vicky A. Bailey For For Elect Director Murry S. Gerber For For Elect Director George L. Miles, Jr. For For Elect Director James W. Whalen For For Ratify Auditors For For Amend Articles/Bylaws/Charter General Matters For For Pay For Superior Performance Against Against 05/30/07 Exxon Mobil Corp. 30231G102 04/05/07 3,300 3,300 Elect Director Michael J. Boskin For For Elect Director William W. George For For Elect Director James R. Houghton For For Elect Director William R. Howell For For Elect Director Reatha Clark King For For Elect Director Philip E. Lippincott For For Elect Director Marilyn Carlson Nelson For For Elect Director Samuel J. Palmisano For For Elect Director Steven S Reinemund For For Elect Director Walter V. Shipley For For Elect Director J. Stephen Simon For For Elect Director Rex W. Tillerson For For Ratify Auditors For For Restore or Provide for Cumulative Voting For For Amend Articles/Bylaws/Charter Call Special Meetings For For Separate Chairman and CEO Positions For For Initiate Payment of Cash Dividend Against Against Advisory Vote to Ratify Named Executive Officers' Compensation For For Company-Specific- Amend Article IX of the Corporation's by-laws Against Against Review Executive Compensation Against Against Limit Executive Compensation Against Against Claw-back of Payments under Restatements For For Report on Political Contributions For For Amend Equal Employment Opportunity Policy to Prohibit Discrimination Based on Sexual Orientation For For Report on Environmental Accountability Against Against Report on Emission Reduction Goals For For Report on Carbon Dioxide Emissions Information at Gas Stations Against Against Adopt Policy to Increase Renewable Energy Portfolio Against Against Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 05/23/07 Fidelity National Information Services Inc 31620M106 With 04/16/07 2,587 2,587 Elect Director Lee A. Kennedy For For Elect Director Keith W. Hughes For For Elect Director James K. Hunt For For Elect Director Richard N. Massey For For Ratify Auditors For For 05/30/07 First Data Corp. 319963104 With 04/02/07 8,339 8,339 Elect Director David A. Coulter For For Elect Director Henry C. Duques For For Elect Director Richard P. Kiphart For For Elect Director Joan E. Spero For For Amend Qualified Employee Stock Purchase Plan For For Approve Non-Employee Director Omnibus Stock Plan For For Amend Omnibus Stock Plan For For Ratify Auditors For For 05/30/07 Foot Locker Inc 344849104 With 04/05/07 4,039 4,039 Elect Director James E. Preston For For Elect Director Matthew D. Serra For For Elect Director Dona D. Young For For Elect Director Christopher A Sinclair For For Ratify Auditors For For Approve Omnibus Stock Plan For For 05/02/07 General Dynamics Corp. 369550108 03/09/07 1,253 1,253 Elect Director Nicholas D. Chabraja For For Elect Director James S. Crown For For Elect Director William P. Fricks For For Elect Director Charles H. Goodman For For Elect Director Jay L. Johnson For For Elect Director George A. Joulwan For For Elect Director Paul G. Kaminski For For Elect Director John M. Keane For For Elect Director Deborah J. Lucas For For Elect Director Lester L. Lyles For For Elect Director Carl E. Mundy, Jr. For For Elect Director Robert Walmsley For For Ratify Auditors For For Pay For Superior Performance For For Performance-Based and/or Equity Based Awards For For Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 04/25/07 General Electric Co. 369604103 02/26/07 8,755 8,755 Elect Director James I. Cash, Jr. For For Elect Director William M. Castell For For Elect Director Ann M. Fudge For For Elect Director Claudio X. Gonzalez Withhold Withhold Elect Director Susan Hockfield For For Elect Director Jerry R. Immelt For For Elect Director Andrea Jung For For Elect Director Alan G. Lafley For For Elect Director Robert W. Lane For For Elect Director Ralph S. Larsen For For Elect Director Rochelle B. Lazarus For For Elect Director Sam Nunn For For Elect Director Roger S. Penske For For Elect Director Robert J. Swieringa For For Elect Director Douglas A. Warner III For For Elect Director Robert C. Wright For For Ratify Auditors For For Adopt Majority Vote Standard in Director Elections For For Approve Omnibus Stock Plan For For Company-Specific-Approve Material Terms of Senior Officer Performance Goals For For Provide for Cumulative Voting For For Company-Specific Adopt Policy on Overboarded Directors For For Company-Specific One Director from the Ranks of Retirees Against Against Separate Chairman and CEO Positions For For Limit Dividend and Dividend Equivalent Payments to Executives For For Report on Charitable Contributions Against Against Report on Global Warming Against Against Adopt Ethical Criteria for Military Contracts Against Against Report on Pay Disparity Against Against Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 11/16/06 HCA, Inc. 404119109 With 10/06/06 3,600 3,600 Approve Merger Agreement For For Adjourn Meeting For For 03/14/07 Hewlett-Packard Co. 428236103 01/16/07 7,086 7,086 Elect Director L.T. Babbio, Jr. For For Elect Director S.M. Baldauf For For Elect Director R.A. Hackborn For For Elect Director J.H. Hammergren For For Elect Director M.V. Hurd For For Elect Director R.L. Ryan For For Elect Director L.S. Salhany For For Elect Director G.K.Thompson For For Ratify Auditors For For Require Director Nominee Qualifications For For Separate Chairman and CEO Positions Against For Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote For For Performance-Based Equity Awards For For 05/04/07 Illinois Tool Works Inc. 452308109 With 03/06/07 2,669 2,669 Elect Director William F. Aldinger For For Elect Director Michael J. Birck For For Elect Director Marvin D. Brailsford For For Elect Director Susan Crown For For Elect Director Don H. Davis, Jr. For For Elect Director Robert C. McCormack For For Elect Director Robert S. Morrison For For Elect Director James A. Skinner For For Elect Director Harold B. Smith For For Elect Director David B. Speer For For Ratify Auditors For For 05/16/07 Intel Corp. 458140100 03/19/07 13,000 13,000 Elect Director Craig R. Barrett For For Elect Director Charlene Barshefsky Against Against Elect Director Susan L. Decker For For Elect Director D. James Guzy For For Elect Director Reed E. Hundt For For Elect Director Paul S. Otellini For For Elect Director James D. Plummer For For Elect Director David S. Pottruck For For Elect Director Jane E. Shaw For For Elect Director John L. Thornton For For Elect Director David B. Yoffie For For Ratify Auditors For For Amend Omnibus Stock Plan For For Approve Executive Incentive Bonus Plan For For Limit Executive Compensation Against Against Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 04/24/07 International Business Machines Corp. 459200101 02/23/07 1,669 1,669 Elect Director Cathleen Black For For Elect Director Kenneth I. Chenault For For Elect Director Juergen Dormann For For Elect Director Michael L. Eskew For For Elect Director Shirley Ann Jackson For For Elect Director Minoru Makihara For For Elect Director Lucio A. Noto For For Elect Director James W. Owens For For Elect Director Samuel J. Palmisano For For Elect Director Joan E. Spero For For Elect Director Sidney Taurel For For Elect Director Lorenzo H. Zambrano For For Ratify Auditors For For Reduce Supermajority Vote Requirement For For Reduce Supermajority Vote Requirement For For Reduce Supermajority Vote Requirement For For Reduce Supermajority Vote Requirement For For Restore or Provide for Cumulative Voting For For Evaluate Age Discrimination in Retirement Plans Against Against Review Executive Compensation For For Report on Outsourcing Against Against Require a Majority Vote for the Election of Directors For For Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 02/22/07 Joy Global, Inc. 481165108 01/09/07 4,070 4,070 Elect Director Steven L. Gerard For For Elect Director John Nils Hanson For For Elect Director Ken C. Johnsen For For Elect Director Gale E. Klappa For For Elect Director Richard B. Loynd For For Elect Director P. Eric Siegert For For Elect Director Michael W. Sutherlin For For Elect Director James H. Tate For For Approve Omnibus Stock Plan Against Against Increase Authorized Common Stock Against Against 05/16/07 Labor Ready, Inc. 505401208 With 03/29/07 8,339 8,339 Elect Director Steven C. Cooper For For Elect Director Keith D. Grinstein For For Elect Director Thomas E. Mcchesney For For Elect Director Gates Mckibbin For For Elect Director J.P. Sambataro, Jr. For For Elect Director William W. Steele For For Elect Director Robert J. Sullivan For For Elect Director Craig E. Tall For For Ratify Auditors For For 05/24/07 Lamar Advertising Company 512815101 With 04/02/07 2,600 2,600 Elect Director John Maxwell Hamilton For For Elect Director Robert M. Jelenic For For Elect Director Stephen P. Mumblow For For Elect Director Thomas V. Reifenheiser For For Elect Director Anna Reilly For For Elect Director Kevin P. Reilly, Jr. For For Elect Director Wendell Reilly For For Ratify Auditors For For 04/24/07 MDU Resources Group, Inc. 552690109 02/26/07 8,806 8,806 Elect Director Terry D. Hildestad For For Elect Director Dennis W. Johnson For For Elect Director John L. Olson For For Elect Director John K. Wilson For For Increase Authorized Common Stock For For Declassify the Board of Directors For For Ratify Auditors For For Sustainability Report For For Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 05/01/07 Peabody Energy Corp. 704549104 03/09/07 3,100 3,100 Elect Director William A. Coley Withhold Withhold Elect Director Irl F. Engelhardt Withhold Withhold Elect Director William C. Rusnack Withhold Withhold Elect Director John F. Turner Withhold Withhold Elect Director Alan H. Washkowitz Withhold Withhold Ratify Auditors For For Declassify the Board of Directors For For 05/03/07 Perot Systems Corp. 714265105 03/05/07 6,838 6,838 Elect Director Ross Perot For For Elect Director Ross Perot, Jr. For For Elect Director Peter A. Altabef For For Elect Director Steven Blasnik For For Elect Director John S.T. Gallagher For For Elect Director Carl Hahn For For Elect Director DeSoto Jordan Withhold Withhold Elect Director Thomas Meurer For For Elect Director Cecil H. (C.H.) Moore, Jr. For For Elect Director Anthony J. Principi For For Elect Director Anuroop (Tony) Singh For For Amend Omnibus Stock Plan For For Ratify Auditors For For 04/26/07 Pfizer Inc. 717081103 03/01/07 8,339 8,339 Elect Director Dennis A. Ausiello For For Elect Director Michael S. Brown For For Elect Director M. Anthony Burns For For Elect Director Robert N. Burt For For Elect Director W. Don Cornwell For For Elect Director William H. Gray, III For For Elect Director Constance J. Horner For For Elect Director William R. Howell For For Elect Director Jeffrey B. Kindler For For Elect Director George A. Lorch For For Elect Director Dana G. Mead For For Elect Director William C. Steere, Jr. For For Ratify Auditors For For Restore or Provide for Cumulative Voting For For Report on Animal Testing Policies Against Against Amend Animal Welfare Policy Against Against Require Director Nominee Qualifications Against Against Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 05/08/07 Quest Diagnostics, Incorporated 74834L100 With 03/12/07 4,500 4,500 Elect Director John C. Baldwin, M.D. For For Elect Director Surya N. Mohapatra, Ph.D. For For Elect Director Gary M. Pfeiffer For For Ratify Auditors For For 05/17/07 Republic Services, Inc. 760759100 With 03/28/07 7,131 7,131 Elect Director James E. O'Connor For For Elect Director Harris W. Hudson For For Elect Director John W. Croghan For For Elect Director W. Lee Nutter For For Elect Director Ramon A. Rodriguez For For Elect Director Allan C. Sorensen For For Elect Director Michael W. Wickham For For Approve Omnibus Stock Plan For For Ratify Auditors For For 02/07/07 Rockwell Automation Inc 773903109 With 12/11/06 2,921 2,921 Elect Director Barry C. Johnson For For Elect Director William T. Mccormick Jr For For Elect Director Keith D. Nosbusch For For Ratify Auditors For For 05/04/07 TETRA Technologies, Inc. 88162F105 03/06/07 4,588 4,588 Elect Director Hoyt Ammidon, Jr. For For Elect Director Paul D. Coombs For For Elect Director Ralph S. Cunningham For For Elect Director Tom H. Delimitros For For Elect Director Geoffrey M. Hertel For For Elect Director Allen T. McInnes Withhold Withhold Elect Director Kenneth P. Mitchell For For Elect Director Kenneth E. White, Jr. For For Ratify Auditors For For Approve Omnibus Stock Plan For For 04/10/07 The Bank Of New York Co., Inc. 064057102 02/20/07 8,339 8,339 Elect Director Mr. Biondi For For Elect Director Mr. Donofrio For For Elect Director Mr. Hassell For For Elect Director Mr. Kogan For For Elect Director Mr. Kowalski For For Elect Director Mr. Luke For For Elect Director Ms. Rein For For Elect Director Mr. Renyi For For Elect Director Mr. Richardson For For Elect Director Mr. Scott For For Elect Director Mr. Vaughan For For Ratify Auditors For For Amend Vote Requirements to Amend Articles/Bylaws/Charter For For Restore or Provide for Cumulative Voting For For Advisory Vote to Ratify Named Executive Officers' Compensation For For Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 05/24/07 The Bank Of New York Co., Inc. 064057102 With 04/12/07 8,339 8,339 Approve Merger Agreement For For Adopt Supermajority Vote Requirement for Mergers For For Increase Authorized Preferred and Common Stock For For Adjourn Meeting For For 04/18/07 The Coca-Cola Company 191216100 02/20/07 5,838 5,838 Elect Director Herbert A. Allen For For Elect Director Ronald W. Allen For For Elect Director Cathleen P. Black For For Elect Director Barry Diller Against Against Elect Director E. Neville Isdell For For Elect Director Donald R. Keough For For Elect Director Donald F. McHenry For For Elect Director Sam Nunn For For Elect Director James D. Robinson, III For For Elect Director Peter V. Ueberroth For For Elect Director James B. Williams For For Ratify Auditors For For Approve Executive Incentive Bonus Plan For For Limit Executive Compensation Against Against Advisory Vote to Ratify Named Executive Officers' Compensation For For Report on Chemical and Biological Testing Data Against Against Report on Environmental Liabilities in India Against Against Performance-Based and/or Time-Based Equity Awards For For Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 05/16/07 The Hartford Financial Services Group, Inc. 416515104 With 03/20/07 1,500 1,500 Elect Director Ramani Ayer For For Elect Director Ramon De Oliveira For For Elect Director Trevor Fetter For For Elect Director Edward J. Kelly, III For For Elect Director Paul G. Kirk, Jr. For For Elect Director Thomas M. Marra For For Elect Director Gail J. Mcgovern For For Elect Director Michael G. Morris For For Elect Director Robert W. Selander For For Elect Director Charles B. Strauss For For Elect Director H. Patrick Swygert For For Elect Director David K. Zwiener For For Ratify Auditors For For 06/22/07 Toyota Motor Corp. 892331307 03/30/07 1,003 1,003 Meeting for Holders of ADR's DISTRIBUTION OF DIVIDENDS FROM SURPLUS For For ELECTION OF 30 DIRECTORS For For ELECTION OF 4 CORPORATE AUDITORS For For ELECTION OF ACCOUNTING AUDITOR For For ISSUE OF STOCK ACQUISITION RIGHTS WITHOUT CONSIDERATION TO DIRECTORS, MANAGING OFFICERS AND EMPLOYEES, ETC. OF TOYOTA MOTOR CORPORATION AND ITS AFFILIATES For For ACQUISITION OF OWN SHARES For For AWARD OF BONUS PAYMENTS TO RETIRING CORPORATE AUDITORS Against Against PAYMENT OF EXECUTIVE BONUSES For For 03/08/07 Tyco International Ltd. 902124106 01/12/07 5,838 5,838 Meeting for ADR Holders Elect Director Dennis C. Blair For For Elect Director Edward D. Breen For For Elect Director Brian Duperreault For For Elect Director Bruce S. Gordon For For Elect Director Rajiv L. Gupta For For Elect Director John A. Krol For For Elect Director H. Carl Mccall For For Elect Director Brendan R. O'Neill For For Elect Director William S. Stavropoulous For For Elect Director Sandra S. Wijnberg For For Elect Director Jerome B. York For For Ratify Auditors For For Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 03/08/07 Tyco International Ltd. 902124106 01/12/07 5,838 5,838 Meeting for ADR Holders APPROVAL OF REVERSE STOCK SPLIT OF THE COMPANYS COMMON SHARES AT A SPLIT RATIO OF 1 FOR 4 For For APPROVAL OF CONSEQUENTIAL AMENDMENT TO THE COMPANY S AMENDED AND RESTATED BYE-LAWS. For For 04/25/07 W.W. Grainger, Inc. 384802104 With 03/05/07 2,021 2,021 Elect Director Brian P. Anderson For For Elect Director Wilbur H. Gantz For For Elect Director V. Ann Hailey For For Elect Director William K. Hall For For Elect Director Richard L. Keyser For For Elect Director Stuart L. Levenick For For Elect Director John W. Mccarter, Jr. For For Elect Director Neil S. Novich For For Elect Director Michael J. Roberts For For Elect Director Gary L. Rogers For For Elect Director James T. Ryan For For Elect Director James D. Slavik For For Elect Director Harold B. Smith For For Ratify Auditors For For 04/17/07 Washington Mutual, Inc 939322103 02/28/07 4,588 4,588 Elect Director Anne V. Farrell For For Elect Director Stephen E. Frank For For Elect Director Kerry K. Killinger For For Elect Director Thomas C. Leppert For For Elect Director Charles M. Lillis For For Elect Director Phillip D. Matthews For For Elect Director Regina T. Montoya For For Elect Director Michael K. Murphy For For Elect Director Margaret Osmer Mcquade For For Elect Director Mary E. Pugh For For Elect Director William G. Reed, Jr. For For Elect Director Orin C. Smith For For Elect Director James H. Stever For For Ratify Auditors For For Establish SERP Policy For For Require a Majority Vote for the Election of Directors For For Require Director Nominee Qualifications Against Against Mtg Date / Type Company / Ballot Issues Security / Proponent ISSRec Vote Cast Record Date Shares Available Shares Voted 05/16/07 Waste Connections, Inc. 941053100 With 03/20/07 3,379 3,379 Elect Director Ronald J. Mittelstaedt For For Elect Director Edward E. 'Ned' Guillet For For Increase Authorized Common Stock For For Ratify Auditors For For 05/23/07 Wesco International, Inc. 95082P105 With 04/09/07 1,600 1,600 Elect Director Sandra Beach Lin For For Elect Director Robert J. Tarr, Jr. For For Elect Director Kenneth L. Way For For Ratify Auditors For For 05/10/07 Western Union Co 959802109 With 03/12/07 8,339 8,339 Elect Director Dinyar S. Devitre For For Elect Director Betsy D. Holden For For Elect Director Christina A. Gold For For Approve Omnibus Stock Plan For For Approve Executive Incentive Bonus Plan For For Ratify Auditors For For Questions? Contact Client Services +1 (301) 556-0540 © Institutional Shareholder Services (ISS).All rights reserved. For more information please refer to
